department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no -------------- telephone number ---------------------- refer reply to cc ita b03 plr-110026-14 date date internal_revenue_service number release date index number -------------------------------------- --------------------- ------------------------------ ------------------------------ ty ------- legend taxpayer -------------- tax advisor ----------------------- date -------------------------- date --------------------------- date ----------------------- date ----------------------- date --------------------------- date ----------------------------- year a ------- dear ---------------- this is in response to a letter dated date submitted on your behalf by your authorized representative requesting an extension of time to file duplicate copies of the forms application_for change in accounting_method with the irs ogden ut office and the irs national_office as appropriate for the taxable_year ending date this request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations plr-110026-14 facts on date taxpayer met with tax advisor to discuss the filing of two forms application_for change in accounting_method to change its method_of_accounting for software development costs to be filed under section dollar_figure of the appendix of revproc_2011_14 2011_1_cb_330 and prepaid insurance and prepaid hardware and software maintenance contracts to be filed under section dollar_figure of the appendix of revproc_2011_14 2011_1_cb_330 for the taxable_year ending date on date tax advisor sent an email to taxpayer which included completed forms and asked taxpayer to provide signed copies of the forms taxpayer did not provide tax advisor with the copies of the forms prior to the filing of its year a federal_income_tax return tax advisor did not make inquiries of taxpayer to confirm that the forms were filed prior to taxpayer filing its year a federal_income_tax return on date taxpayer timely and electronically filed its form_1120 u s_corporation income_tax return for the taxable_year ending date taxpayer attached copies of the forms to its consolidated federal_income_tax return as required by section a i of revproc_2011_14 however taxpayer failed to file a signed duplicate copy of the form_3115 for software development costs with the irs ogden utah office and a signed duplicate copy of the form_3115 for prepaid expenses with the irs national_office as required by section a ii on date taxpayer discovered through tax advisor that the duplicate copies of the forms were not filed upon discovery of this oversight taxpayer immediately contacted tax advisor who instructed taxpayer to request an extension of time under sec_301 applicable law revproc_2011_14 provides the procedures by which a taxpayer may obtain automatic consent to change certain methods_of_accounting a taxpayer complying with all the application provisions of this revenue_procedure has obtained the consent of the commissioner to change the taxpayer’s method_of_accounting under sec_446 of the internal_revenue_code and the regulations thereunder section a of revproc_2011_14 provides that a taxpayer changing a method_of_accounting pursuant to revproc_2011_14 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer's timely filed including extensions original federal_income_tax return for the year_of_change and a copy with plr-110026-14 signature of the form_3115 must be filed with the irs national_office no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change for forms filed under section dollar_figure of the appendix to revproc_2011_14 a copy must be filed with the irs ogden utah office in lieu of filing the national_office copy sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 imposes special rules for accounting_method regulatory elections this section provides in relevant part that the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances if the accounting_method regulatory election for which relief is requested requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the method_of_accounting for which relief is requested in a taxable_year subsequent to the taxable_year the election should have been made conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to file a signed duplicate copy of the form_3115 for software development costs with the irs ogden utah office and file a signed duplicate copy of the form_3115 for prepaid insurance and prepaid hardware and software maintenance contracts with the irs national_office please attach a copy of this letter_ruling to the duplicate copies of form_3115 to be filed with the irs ogden utah office and the irs national_office plr-110026-14 except as expressly set forth above we express no opinion concerning the tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed or implied concerning whether taxpayer is eligible to file the forms at issue under revproc_2011_14 taxpayer otherwise meets the requirements of revproc_2011_14 or taxpayer’s proposed methods_of_accounting described in forms are permissible methods_of_accounting the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office had not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely christopher f kane branch chief branch income_tax accounting
